DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Per claim 2, the Curie temperature for PTC[K] and MTC[K] will be interpreted it as in Kelvin.   


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,360,936 in view of Inoue et al. (US . Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims are substantially similar to that  of US 10,360,936, wherein US ‘936 fails to explicitly disclose the specific oxide grain boundaries of the pinning layer as claimed.   
Inoue discloses a magnetic recording medium comprising a multilayer magnetic layers, wherein the upper magnetic layer (4d), which corresponds to the claimed pinning layer and is directly in contact with a magnetic layer (4c), is granular and comprises oxides of Y2O3 [0052].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify US ‘936 ’s oxide grain boundaries in the pinning layer to be of Y2O3, since Inoue discloses that these are suitable materials for a grain boundary [0052].	
Furthermore, Inoue shows that Y2O3 is an equivalent structure known in the art [0052] to that of the specific oxides used in US ‘936 (claim 3). Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the oxides in Niwa for Y2O3. Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niwa et al. (US 2018/0261245).
	Regarding claims 1 and 4, Niwa discloses an assisted magnetic recording medium comprising a substrate (1), an underlayer (2) disposed on the substrate, a magnetic layer (5) disposed on the underlayer and including an alloy having an L10-type crystal structure [0055], a pinning layer disposed on and in contact with the magnetic layer [0058], wherein the pinning layer includes a granular structure, the granular structure containing magnetic particles and grain boundaries, wherein the magnetic particles contain Co (Fig. 1 and [0054]) and wherein the grain boundaries contain Y2O3 and/or CeO2 [0058].
	Regarding claim 3, Niwa discloses that the thickness as claimed [0059].
	Regarding claim 5, Niwa discloses a magnetic storage device as claimed (Fig. 2).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (US 2018/0261245) in view of Inoue et al. (US 20170221515).
	Regarding claims 1 and 4, Niwa discloses an assisted magnetic recording medium comprising a substrate (1), an underlayer (2) disposed on the substrate, a magnetic layer (5) disposed on the underlayer and including an alloy having an L10-type crystal structure [0055], a pinning layer (6) disposed on and in contact with the magnetic layer (Fig. 1), wherein the pinning layer includes a granular structure, the granular structure containing magnetic particles and grain boundaries, wherein the magnetic particles contain Co [0044]. Although Niwa discloses that the pinning layer comprises of oxide grain boundaries [0044], Niwa fails to explicitly disclose that the grain boundaries contain Y2O3 and/or oxide of lanthanoid.
	Inoue discloses a magnetic recording medium comprising a multilayer magnetic layers, wherein the upper magnetic layer (4d), which corresponds to the claimed pinning layer and is directly in contact with a magnetic layer (4c), is granular and comprises oxides of Y2O3 [0052].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niwa’s oxide grain boundaries in the pinning layer to be of Y2O3, since Inoue discloses that these are suitable materials for a grain boundary [0052].	Furthermore, Niwa discloses the claimed invention except that it uses Cr2O3, SiO2, Ta2O5, TiO2, or MgO [0044] instead of Y2O3.  Inoue shows that Y2O3 is an equivalent structure 2O3, SiO2, Ta2O5, TiO2, or MgO for Y2O3 in the invention of Niwa.  Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
	Regarding claim 2, Niwa discloses the claimed relationship [0038].
	Regarding claim 3, Niwa discloses the thickness of the pinning layer as claimed [0046].	Regarding claim 5, Niwa discloses a magnetic storage device as claimed (Fig. 2).

Response to Arguments
Applicant's arguments filed 9/7/21 have been fully considered but they are not persuasive. 
Double Patenting Rejection
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,360,936 in view of Inoue et al. (US 2017/0221515).
	Claim 1 recites “the pinning layer includes a granular structure, the granular structure containing magnetic particles and grain boundaries, wherein the magnetics particles contain Co, and wherein the grain boundaries contain Y2O3 and/or an oxide of lanthanoid”.
  	Applicant argues that it would not be obvious to modify US Patent No. 10,360,936 with the teaching of Inoue.  Inoue discloses 

    PNG
    media_image1.png
    96
    260
    media_image1.png
    Greyscale

Applicant argues that Inoue disclose Co based material with Y2O3 as the suitable materials for the magnetic layers would not read upon the present invention of having Co based material contained in the magnetic particles and Y2O3 is contained in the grain boundaries of the pinning layer.  This has been found unpersuasive.  Inoue’s Co-based magnetic material – oxide would read upon the claimed material and structure.  It is generally known in the MRM arts that Co-based magnetic material is directed to magnetic particles and the oxide(s) is directed to grain boundaries or segregant.  This is also evident in Inoue’s disclosure.  Inoue discloses that Co-based material is directed to magnetic particles [0044] and “the oxides precipitate around the magnetic particles to allow the magnetic particles to be isolated and micronized when the layer is formed” [0048].  Given that the oxides allows for the magnetic particles to be isolated, the oxides of Inoue does function as a grain boundary.  The examiner contends that the oxides in Inoue’s layer is not part of a magnetic particle (emphasis added).  
Applicant argues that Inoue’s magnetic layer (4d) does not corresponds to the claimed pinning layer because 4d is not disposed in contact with the magnetic layer.  The examiner respectfully disagrees.  Inoue discloses a magnetic recording medium comprising a multilayer magnetic layers, wherein the upper magnetic layer (4d), which corresponds to the claimed pinning layer, is directly in contact with a magnetic layer (4c) (Fig. 1).  The examiner is not taking the position that Inoue’s magnetic layer (4e) corresponding to a granular pinning layer.  The claims are open to unrecited layer such as a capping layer.  

Claim Rejection Under 35 U.S.C. § 102
Claims 1 and 3-5 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Niwa et al. (US 2018/0261245).
	Claim 1 recites “the pinning layer includes a granular structure, the granular structure containing magnetic particles and grain boundaries, wherein the magnetics particles contain Co, and wherein the grain boundaries contain Y2O3 and/or an oxide of lanthanoid”.
	Applicant argues that Niwa discloses that the magnetic layer 5, rather than the pinning layer, contains Y2O3 and/or CeO2.  Thus, applicant argues that Niwa fails to teach or suggest the pinning layer includes a granular structure, the granular structure containing magnetic particles and grain boundaries, wherein the magnetic particles contain Co, and wherein the grain boundaries contain Y2O3 and/or an oxide of lanthanoid.  The examiner respectfully disagrees.  As set forth in the office action, the examiner took in the position that the upper magnetic layer of  Niwa’s multilayer structure that comprises of Co magnetic particles and Y2O3 and/or CeO2 as the grain boundaries reads upon the claimed pinning layer.  
	Nomenclature of the layer does not give patentable weight.  See In re Danly, 263 F.2d 844, 847 (CCPA 1959) (holding that, “[r]egardless of the terminology used by the reference, claims are obvious where the prior art discloses or suggests the claimed structure”). As the Examiner finds, Niwa’s multilayer magnetic structure, wherein each magnetic layer are in direct contact of each other, comprises Co magnetic particles and Y2O3 and/or CeO2 as grain boundaries discloses or suggest the magnetic “pinning layer” as recited in claim 1.   


	


Claim Rejection Under 35 U.S.C. § 103
Claims 1-5 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Niwa et al. (US 2018/0261245) in view of Inoue et al. (US 2017/0221515).
	Claim 1 recites “the pinning layer includes a granular structure, the granular structure containing magnetic particles and grain boundaries, wherein the magnetics particles contain Co, and wherein the grain boundaries contain Y2O3 and/or an oxide of lanthanoid”.
	Applicant argues that Inoue discloses that that Co based material with Y2O3 is suitable for the magnetic layers, not a pinning layer, and thus does not disclose the claimed invention.   The examiner respectfully disagrees.  Although Inoue fails to disclose a magnetic “pinning” layer, nomenclature of the layer does not give patentable weight.  See In re Danly, 263 F.2d 844, 847 (CCPA 1959) (holding that, “[r]egardless of the terminology used by the reference, claims are obvious where the prior art discloses or suggests the claimed structure”). As the Examiner finds, Inoue’s magnetic layer comprises Co magnetic particles and Y2O3 and/or CeO2 as grain boundaries discloses or suggest the magnetic “pinning layer” as recited in claim 1.   
	
Applicant argues that Inoue’s magnetic layer (4d) does not corresponds to the claimed pinning layer because 4d is not disposed in contact with the magnetic layer.  The examiner respectfully disagrees.  Inoue discloses a magnetic recording medium comprising a multilayer magnetic layers, wherein the upper magnetic layer (4d), which corresponds to the claimed pinning layer, is directly in contact with a magnetic layer (4c) (Fig. 1).  The examiner is not taking the position that Inoue’s magnetic layer (4e) corresponding to a granular pinning layer.  The claims are open to unrecited layer such as a capping layer.  


	As to applicant’s arguments directed to dependent claims as being patentable due to their dependency to claim 1, the rejection of claim 1 is being maintained.  Applicants have not separately argued the patentability of the dependent claims.  Thus, dependent claims are also being rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785

/Holly Rickman/Primary Examiner, Art Unit 1785